19-10412-jlg         Doc 1277       Filed 09/09/19        Entered 09/09/19 15:25:17               Main Document
                                                        Pg 1 of 2


WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Sunny Singh

Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :       (Jointly Administered)
                                                               :
---------------------------------------------------------------X

                                NOTICE OF STATUS CONFERENCE
                              ON SEPTEMBER 10, 2019 AT 2:00 P.M. (ET)

                    PLEASE TAKE NOTICE that a status conference in the above-captioned cases

will be held before the Honorable James L. Garrity, Jr., United States Bankruptcy Judge, at the

United States Bankruptcy Court, in Courtroom 601, One Bowling Green, New York, New York,

10004 (the “Court”) on September 10, 2019 at 2:00 p.m. (Eastern Time).




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
      Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
      Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
      Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO
      Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding
      Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are
      located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.


WEIL:\97174446\1\41703.0011
19-10412-jlg         Doc 1277   Filed 09/09/19     Entered 09/09/19 15:25:17       Main Document
                                                 Pg 2 of 2


Dated: September 9, 2019
       New York, New York

                                                       /s/ Sunny Singh
                                                       WEIL, GOTSHAL & MANGES LLP
                                                       767 Fifth Avenue
                                                       New York, New York 10153
                                                       Telephone: (212) 310-8000
                                                       Facsimile: (212) 310-8007
                                                       Ray C. Schrock, P.C.
                                                       Sunny Singh

                                                       Attorneys for Debtors
                                                       and Debtors in Possession




                                                   2
WEIL:\97174446\1\41703.0011
